Citation Nr: 1514201	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1971, from January 1972 to December 1972, and from August 1984 to August 1990, including service in combat in the Vietnam War.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case because pertinent additional development of evidence to fulfill VA's duty to assist the Veteran has not yet been completed and remains pending at the AOJ.

In September 2011, the Veteran submitted the appropriate signed authorization to request that the RO obtain pertinent treatment records from Maureen Bond, a licensed clinical social worker (LCSW) who reportedly held at least 11 potentially pertinent consultations with the Veteran in 2005.  The RO attempted to mail a request for the identified records to the identified LCSW, but in December 2011 the request was returned to the RO as undeliverable due to an invalid postal address.  In June 2012, the RO discovered that the address that had been used to attempt to contact the LCSW was incomplete; the RO identified a complete version of the intended address and noted (in a June 2012 deferred rating decision) the need to use the correct address to attempt to obtain the pertinent records.  However, the record reflects that no further action to pursue the records was actually taken.  In February 2015, the RO added a deferred rating decision document to the Veteran's claims-file discussing recognition of this problem and this document suggests that a new attempt to obtain the records was planned.

When VA is put on notice of the existence of pertinent private records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the AOJ must attempt, with the assistance of the appellant, to obtain these records.

The Board additionally notes that the Veteran underwent a VA psychiatric examination in connection with the claim on appeal in March 2010.  In his August 2010 notice of disagreement, the Veteran requested a new VA examination; he cited his combat service in Vietnam in relation to changes in the VA criteria for awarding service connection for PTSD.  The March 2010 VA examination report diagnoses the Veteran with "PTSD, delayed onset" and with "Depressive Disorder NOS."  The VA examiner discussed that Veteran's significant in-service combat stressors as well as a post-service stressor event, and opined that "I cannot form a nexus given his post-military stressor in 2006 (personal assault) and the fact that there is no history of treatment found in the C-file after discharge from service related to combat stressors."  The VA examiner did not provide an opinion addressing whether the diagnosed depressive disorder was etiologically linked to the Veteran's military service, and the Board notes that the Veteran's service treatment records (STRs) document multiple episodes of psychiatric problems during service including with multiple references to depression.

The Board finds that a new VA examination is warranted, including for the purpose of considering the expanded evidentiary record and providing new etiology opinions to address whether the Veteran has PTSD or any diagnosed psychiatric disorder that is at least as likely as not related to the Veteran's military service.

The Board also observes that the March 2010 VA examination report as well as the Veteran's VA medical records refer to the Veteran describing receiving psychiatric treatment from a private provider beginning around the time of a 2006 post-service trauma.  Review of the claims-file at this time does not reveal that records of this treatment have been associated with the claims-file.  During the processing of this remand, the AOJ shall have the opportunity to attempt to obtain these potentially pertinent records to further assist the Veteran in the development of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to identify the providers of all evaluations and/or treatment the Veteran had received for his claimed psychiatric disorder(s), and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include (a) "Maureen Bond, LCSW, LMFT," the licensed clinical social worker the Veteran identified in his expired prior September 2011 authorization for VA to obtain records, and (b) the private provider associated with the psychiatric treatment the Veteran has described receiving beginning in 2006).  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified (to include the correct address obtained by the RO for Maureen Bond, as documented in the June 2012 deferred rating decision of record).  The AOJ should ensure that an up-to-date set of the Veteran's pertinent VA treatment records are associated with the claims-file.  If a private provider does not respond to a VA request for identified records sought, the appellant must be so notified, and reminded that ultimately it is his responsibility to ensure private records are received.

2.  Thereafter, please arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.

Arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD and depressive disorder NOS) that is related to his military service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a) Please identify (by medical diagnosis) each psychiatric disability entity found.

b) Specifically regarding PTSD, please identify the likely etiology for PTSD.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include any stressor event(s) identified during the Veteran's service).  For the purpose of responding to this question, the examiner should be advised that the Veteran's service records confirm that he served in combat during the Vietnam War.

c) The examiner should indicate whether the Veteran has a diagnosis of PTSD based on his service, to include as due to fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran has both in-service stressors and non-service related stressors, please discuss, as necessary, whether his in-service stressors alone support a diagnosis of PTSD.

d) If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.  If a diagnosis of PTSD is not given, please consider and discuss as necessary the fact that prior psychiatric records (such as the March 2010 VA examination report) diagnose PTSD.

e) As to any psychiatric disability entity other than PTSD diagnosed (or found to have been present at any time since April 2009, when the Veteran filed the present claim) and to include depressive disorder, with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.  In answering this question, please specifically discuss the Veteran's documented in-service episodes of psychiatric concern including the multiple references to depression in the Veteran's service treatment records.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

